Citation Nr: 0018690	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-04 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
non-service connected pension benefits, including special 
monthly compensation for regular aid and attendance, in the 
calculated amount of $16,820.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel





INTRODUCTION

The appellant served on active duty from November 1965 to 
November 1967.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1998 
decision of the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee which denied the 
appellant's request for a waiver of the recovery of the 
overpayment of VA non-service connected pension benefits, 
including special monthly compensation for regular aid and 
attendance, in the amount of $16,820.00.


REMAND

A preliminary review of the record discloses several aspects 
of this case that require resolution prior to appellate 
consideration of this matter.  Review of the record reveals 
that the appellant was in receipt of pension benefits, to 
include an amount for special monthly compensation for 
regular aid and attendance.  The record also reflects that 
information regarding unreported countable monthly income was 
received by VA through income verification procedures.  The 
appellant was advised by a letter, dated in January 1998, of 
the proposed adjustment in pension benefits due to the 
unreported income, and he was requested to provide the RO 
with a financial disclosure report.  Based upon this 
information, an adjustment in benefits was made effective 
from October 1995, resulting in an overpayment.  

In June 1998, the appellant was advised of the creation of an 
overpayment in benefits resulting in an indebtedness, 
calculated in the amount of $16,820.00.  In July 1998, a 
request for waiver of overpayment of pension benefits was 
received.  On the basis of this request, the Committee denied 
the claim for a waiver of the indebtedness by a decision 
dated in November 1998.  

With respect to the subject waiver request, the Board notes 
that this correspondence was filed on behalf of the appellant 
by an individual, G.S., who purports to identify herself as 
having power of attorney to act on behalf of the appellant as 
evidenced by the inclusion of the notation "P.O.A." 
following her signature.  The appellant has not been found to 
be incompetent for purposes of receipt of VA benefits, nor is 
there evidence that the appellant has been adjudged 
incompetent or is subject to guardianship or other fiduciary 
relationship.  Moreover, the Board has thoroughly reviewed 
the claims folder, and is unable to identify this individual 
or discern the nature of her relationship to the appellant 
for purposes of filing claims.  

In this regard, the Board notes that applicable regulations 
do provide for representation of claimants by persons other 
than a service organization, an agent admitted to practice 
before the VA, or an attorney.  Any competent person may be 
recognized as a representative for a particular claim, unless 
that person has been barred from practice before VA.  The 
designation of an individual to act as an appellant's 
representative may be made by execution of VA Form 22a, 
Appointment of Attorney or Agent as Claimant's 
Representative, or by a written document signed by the 
appellant and his representative.  In this case, however, the 
record discloses that a VA Form 21-22, Appointment Of 
Veterans Service Organization As Claimant's Representative, 
has been executed in favor of The American Legion, effective 
September 1995.  

Thus, the Board finds that a question arises with respect to 
whether the individual identified as "G.S." has standing to 
bring a claim for waiver of overpayment on behalf of the 
appellant.  Moreover, it appears that this individual has 
also filed other documents on behalf of the appellant in this 
matter, to include the notice of disagreement (NOD), and 
substantive appeal (VA Form 9).

Furthermore, under the law, an application for a waiver of 
recovery of an overpayment of any benefit will be considered 
only if it is received within 180 days following the date of 
notice of the indebtedness, and notice of the right to 
request waiver, by the VA to the debtor.  The 180-day period 
may be extended if the individual requesting waiver 
demonstrates to the Chairperson of the Committee on Waivers 
and Compromises that, as a result of an error by either the 
VA or the postal authorities, or due to other circumstances 
beyond the debtor's control, there was a delay in such 
individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing (including 
forwarding).  If the requester does substantiate that there 
was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180-day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 U.S.C.A. § 5302 
(West 1991); 38 C.F.R. § 1.963 (1999).

The above cited law and regulations expressly provide that 
the 180-day time limit runs from the date that the appellant 
is provided written notice of the indebtedness, and notice of 
the right to request waiver.  As indicated, some question 
exists with respect to whether the waiver request was filed 
by one having standing to do so.  Further, if the July 1998 
waiver request is found not to have been filed by a proper 
claimant, then it must be determined whether a timely request 
for waiver has been filed.  The record reflects that the 
first written correspondence apparently received from the 
appellant following issuance of notice of the indebtedness 
was dated in December 1998, with correspondence later 
received from the service representative relative to the 
waiver request in March 1999; however, the Board notes that 
the signature on the December 1998 letter does not appear to 
match those submitted by the appellant on documents dated in 
1995.  There currently is no indication in the record that 
any request for an extension of the 180-day period has been 
submitted.

Therefore, it is the opinion of the Board that this matter 
requires remand for resolution of certain questions raised in 
the current record.  In light of the foregoing, and to ensure 
due process of law, the case is REMANDED to the RO for the 
following action:

1.  The RO should contact the appellant 
and request that he identify the 
individual whose name appears as 
signatory on the July 1998 correspondence 
requesting waiver of the overpayment, and 
explain in detail the basis for her 
purported representation of the 
appellant.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  The RO should make a finding whether 
"G.S." has standing to request waiver 
on behalf of the appellant.  If not, the 
RO should determine whether a request for 
waiver of the overpayment was filed 
within the time limits provided under 
38 U.S.C.A. § 5302 and 38 C.F.R. § 1.963.  
Thereafter, the RO should proceed to take 
appropriate action as to the merits of 
the waiver request.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

If the determination is adverse to the appellant, or if a 
timely notice of disagreement is received with respect to the 
issue of whether a timely claim for a waiver of the recovery 
of an overpayment of pension benefits was submitted, the RO 
should issue a supplemental statement of the case on all 
issues in appellate status, and the appellant and his 
representative should be given an opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if otherwise in 
order.  No action is required of the appellant until he is 
notified by the RO.




The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand.  



		
	M. HANNAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


